Name: 94/901/EEC: Council Decision of 26 April 1993 on the conclusion of the Agreements in the form of an exchange of letters between the European Economic Community and, on the one hand, Barbados, Belize, The People's Republic of the Congo, the Republic of Fiji, the Cooperative Republic of Guyana, the Republic of CÃ ´te d' Ivoire, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi, the Republic of Mauritius, the Republic of Suriname, Saint Kitts and Nevis, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda, the Republic of Zimbabwe and, on the other hand, the Republic of India on the guaranteed prices for cane sugar for the 1992/93 delivery period
 Type: Decision
 Subject Matter: economic geography;  European construction;  beverages and sugar;  Asia and Oceania;  prices;  international trade
 Date Published: 1994-12-31

 Avis juridique important|31994D090194/901/EEC: Council Decision of 26 April 1993 on the conclusion of the Agreements in the form of an exchange of letters between the European Economic Community and, on the one hand, Barbados, Belize, The People's Republic of the Congo, the Republic of Fiji, the Cooperative Republic of Guyana, the Republic of CÃ ´te d' Ivoire, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi, the Republic of Mauritius, the Republic of Suriname, Saint Kitts and Nevis, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda, the Republic of Zimbabwe and, on the other hand, the Republic of India on the guaranteed prices for cane sugar for the 1992/93 delivery period Official Journal L 355 , 31/12/1994 P. 0019COUNCIL DECISIONof 26 April 1993on the conclusion of the Agreements in the form of an exchange of letters between the European Economic Community and, on the one hand, Barbados, Belize, the People's Republic of the Congo, the Republic of Fiji, the Cooperative Republic of Guyana, the Republic of CÃ ´te d'Ivoire, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi, the Republic of Mauritius, the Republic of Suriname, Saint Kitts and Nevis, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda, the Republic of Zimbabwe and, on the other hand, the Republic of India on the guaranteed prices for cane sugar for the 1992/93 delivery period(94/901/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas implementation of Protocol 8 on ACP sugar annexed to the Fourth ACP-EEC Convention (1) and of the Agreement between the European Economic Community and the Republic of India on cane sugar (2) is carried out, in accordance with Article 1 (2) of each, within the framework of the management of the common organization of the sugar market: Whereas it is appropriate to approve the Agreements in the form of an exchange of letters between the Community and, on the one hand, the States referred to in the Protocol and, on the other hand, the Republic of India on the guaranteed prices for cane sugar for the 1992/93 delivery period, HAS DECIDED AS FOLLOWS: Article 1The Agreements in the form of an exchange of letters between the European Economic Community and, on the one hand, Barbados, Belize, the People's Republic of the Congo, the Republic of Fiji, the Cooperative Republic of Guyana, the Republic of CÃ ´te d'Ivoire, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi, the Republic of Mauritius, the Republic of Suriname, Saint Kitts and Nevis, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda, the Republic of Zimbabwe and, on the other hand, the Republic of India on the guaranteed prices for cane sugar for the 1992/93 delivery period are hereby approved on behalf of the Community. The text of the Agreements is attached to this Decision. Article 2The President of the Council is hereby authorized to designate the person empowered to sign the Agreements referred to in Article 1 in order to bind the Community. Article 3This Decision will be published in the Official Journal of the European Communities. Done at Luxembourg, 26 April 1993. For the CouncilThe PresidentB. WESTH (1) OJ No L 229, 17. 8. 1991, p. 216. (2) OJ No L 190, 22. 7. 1975, p. 35.